t c summary opinion united_states tax_court fortunato gonzalez and maria c gonzalez petitioners v commissioner of internal revenue respondent docket no 12759-11s filed date fortunato gonzalez and maria c gonzalez pro sese thomas rohall for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated respondent determined a deficiency of dollar_figure with respect to petitioners’ federal_income_tax for after concessions the issue for decision is whether and to what extent petitioners incurred deductible gambling_losses background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in san francisco california fortunato gonzalez petitioner was employed as president of gonzalez concrete co petitioners were recreational gamblers petitioners played slot machines regularly on weekends at cache creek casino resort casino petitioners did not maintain formal records of their gambling activities in petitioners did not use a casino members club card because they did not trust it for 1petitioners concede receiving unemployment_compensation of dollar_figure from the california employment development department petitioners also agree that they received other income of dollar_figure from health net class settlement finally petitioners concede receiving gambling winnings of dollar_figure from cache creek casino resort petitioners agree that these items are includable as income for accurate readings while petitioners did not maintain a diary a log or a regular record of their gambling activity they did retain copies of canceled checks totaling dollar_figure which were negotiated near weekends or holidays petitioners cashed these checks to have funds available for gambling activities petitioners received four forms w-2g certain gambling winnings representing winnings of dollar_figure dollar_figure dollar_figure and dollar_figure at the casino petitioners timely filed a form_1040 u s individual_income_tax_return reporting dollar_figure of income earned from wages and dollar_figure from rental_activity petitioners’ return was selected for examination the internal_revenue_service irs determined that forms w-2g provided by the casino reflected gambling income which petitioners failed to report on their federal_income_tax return i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 the burden_of_proof with respect to a factual issue may be placed on the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding that issue and establishes that the taxpayer complied with the requirements to substantiate items maintain records and fully cooperate with the commissioner’s reasonable requests sec_7491 and b sec_7491 does not require the burden_of_proof to be placed on respondent petitioners have neither asserted that the burden_of_proof should be placed on respondent nor established that they complied with the requirements of sec_7491 accordingly petitioners bear the burden_of_proof see a a and b ii gambling_losses gross_income includes all income from whatever source derived including gambling see sec_61 292_f2d_630 5th cir in the case of a taxpayer not engaged in the trade_or_business of gambling gambling_losses are allowable as an itemized_deduction but only to the extent of gains from gambling transactions sec_165 mcclanahan f 2d pincite in order to establish entitlement to a deduction for gambling_losses the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir aff’g tcmemo_1969_26 as a general matter when gambling winnings of dollar_figure or more from a bingo_game or slot machine play are paid the payor is required to inform the irs of the payments see park v commissioner 136_tc_569 sec a temporary income_tax regs fed reg date petitioners received gambling winnings totaling dollar_figure as indicated from the four separate forms w-2g issued by the casino petitioners credibly testified that these winnings were used for further gambling activities during their weekend trips petitioners attempted to substantiate gambling_losses relying on their general testimony that they lost more money than they won checks that were cashed regularly so that funds would be available at the casino and the theory that all gamblers lose money as a general_rule if the trial record provides sufficient evidence that a taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own making and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 the court must have some basis upon which an estimate may be made jones v commissioner tcmemo_2011_77 citing vanicek v commissioner t c pincite in szkircsak v commissioner tcmemo_1980_129 we found that the taxpayer’s forthright and candid testimony was corroborated by the fact that many checks were cashed immediately before and during gambling trips also loans and additional cashed checks suggested that the gambling trips met with little success in doffin v commissioner tcmemo_1991_114 the court looked to evidence which indicated that the taxpayer had few assets little income apart from gambling and no significant accessions to wealth during the year at issue in both cases the court employed the cohan_rule to estimate the gambling_losses petitioners wrote checks to cash at least once a month for most of the year in issue and most of the checks were negotiated near weekends and holidays we are satisfied that at least some of these funds and some of the winnings were used to engage in gambling activities taking into account the credible testimony of petitioners the fact that gambling winnings were used to engage in additional gambling activity the cashing of checks on the weekends and the fact that petitioners’ disposable income from other sources was otherwise limited and using our best judgment to reasonably estimate the amount of gambling_losses we allow petitioners a gambling loss of dollar_figure accordingly petitioners may deduct dollar_figure of gambling_losses against the dollar_figure of gambling winnings to reflect the foregoing decision will be entered under rule
